Citation Nr: 1701114	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  06-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

3.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with the decision and this appeal ensued.

In May 2010, the Board of Veterans' Appeals confirmed and continued the RO's August 2005 decision with respect to the foregoing issues.  The Veteran disagreed with that decision and filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  In March 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  The Board remanded the claim in December 2012 for additional development consistent with the March 2012 Memorandum Decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange during service.

2.  The competent evidence of record shows that that diabetes mellitus was not present in service, had not been continuous since discharge from service, and was not manifested to a compensable degree within one year of separation from service and that there is no nexus between the Veteran's current diabetes mellitus and service. 


3.  The competent evidence of record shows that that hypertension was not present in service, had not been continuous since discharge from service, and was not manifested to a compensable degree within one year of separation from service and that there is no nexus between the Veteran's current hypertension and service.

4.  Service connection has not been currently granted for any disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code (DC) 7101 (2016)

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the Veteran's service connection claims, VA's duty to notify was satisfied by letters in September 2004, March 2005, and July 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  Although the Veteran had indicated that he had received VA treatment between 1973 and 1974, a June 2005 Memorandum contained a formal finding of the unavailability of records from the Richmond VA Medical Center.  A November 2004 request for these VA treatment records was unsuccessful as there were no records retrievable by the Veteran s name or social security number. 

Subsequent to a December 2012 Board remand, the Veteran underwent VA examinations during the appeal period in June 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.  In this regard, the Veteran's specific contentions regarding hypertension is that this disability is secondary to the diabetes.  The Veteran has not specifically asserted how the disability is directly relate to service and the Board cannot find other evidence supporting such a link.  Under these facts, the Board finds that the VA medical opinions of record are sufficient to answer the questions before regarding service connection for hypertension.

In light of the above, the Board also finds that the RO substantially complied with the December 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II.  Service Connection

	A.  Rules and Regulations

Initially, the Board notes the Veteran asserts that his diabetes mellitus is due to exposure to herbicides and other chemicals.  He asserts that his hypertension is caused or aggravated by his diabetes mellitus.  Further, the Veteran asserts he is unemployable due to these disorders.   

VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include diabetes mellitus, which is currently on appeal.  See 38 C.F.R. § 3.309(e).

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that 'Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability... In the absence of proof of a present disability there can be no valid claim.'  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this case, as hypertension is a 'chronic disease' listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a 'chronic disease' in service or 'continuity of symptoms' after service, the disease shall be presumed to have been incurred in service.  For the showing of 'chronic disease' in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of 'continuity of symptoms' after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App.at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	B.  Factual Background

The Veteran claims that he now suffers from diabetes mellitus as a result of his exposure to herbicides while stationed in Cuba and at Vieques, Puerto Rico.  He contends that he was required to spray herbicides in Vieques due to the heavy foliage surrounding the base.

An October 1971 entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure was noted to be 102/60.  He denied suffering from high blood pressure and having sugar in his urine in an accompanying report of medical history.  The Veteran reported urinating six or eight times per day in a February 1972 treatment note.  A December 1973 discharge examination was negative for any relevant abnormalities or for sugar in the urine and his blood pressure was noted to be 124/70.  The remaining service treatment records were negative for any complaints, treatments or diagnoses of diabetes mellitus or high blood pressure.

Service personnel records reveal that the Veteran served at Vieques from approximately February 1973 to July 1973, but were negative for service in Cuba.  His DD-214 indicated that he had no foreign service.

Marine Corps command chronology for the Fleet Marine Force dated between January 1973 and December 1973 was negative for any evidence of herbicide use or exposure.  A February 1973 note indicated that the local department of sanitation had inspected the camp for snails that caused 'snail fever' and that this team 'conducted a spraying of the area to get rid of these snails.'  The name of the substance sprayed was not identified.  This command chronology covered the forces stationed at Camp Garcia in Vieques, Puerto Rico.

An impression of new onset diabetes mellitus was noted in an August 1996 private treatment note.  An accompanying private abdominal ultrasound was found to be normal although it was noted that the pancreas had been incompletely visualized.  Essential hypertension by history was also noted in the August 1996 private treatment note.  The treating physician noted that the Veteran had been noncompliant with medication and treatment.

An April 2004 VA treatment note indicated that the Veteran's blood pressure was 161/101.  His blood pressure was noted to be 148/92 in an October 2004 VA treatment note.

An August 2004 article published by the Environmental Protection Agency (EPA) noted that the eastern and western portions of the island of Vieques had been declared the Republic of Puerto Rico's 'highest priority' facility for a Superfund response.  Department of Defense (DoD) training activities including amphibious landings, bombing, gunnery ranges and aircraft strafing had been conducted for approximately 100 years on this island.  Various hazardous substances, pollutants and contaminants associated with ordnance use may be present at the site.  Past water contamination testing from the Vieques portion of the training area revealed low levels of explosive related contamination, however, the drinking water used on Vieques was obtained from the island of Puerto Rico.

A March 2005 Personnel Information Exchange System (PIES) response indicated that there were no records demonstrating the Veteran's exposure to herbicides.

The Veteran's blood pressure was measured to be 128/76 in a July 2006 VA treatment note, 148/100 in a December 2006 VA treatment note, 170/90 in a November 2008 VA treatment note, 156/102 in a March 2009 VA treatment note and 158/89 in a May 2009 VA treatment note.

An August 2008 statement from Compensation and Pension Policy staff indicated that there multiple herbicide tests were conducted on Puerto Rico, mainly on the southwestern part of the island, between 1956 and 1957.  Testing was conducted in February 1967 at Las Marias, located in the west central part of the island.  Testing was conducted between August and December 1967 at Rio Grande, located in the east central part of the island.  Additional testing was also conducted between 1963 and 1967 on small sites located at Mayaquez, Maricao, Guajataca, Guanica, Toro Negro, El Verde and Jiminez.  However, Vieques Island and Camp Garcia were not on the DoD list of test sites and there was no record of the use of tactical herbicides such as Agent Orange at either of these locations.  An October 2009 Memorandum indicated that the Veteran's purported exposure to herbicides could not be verified and that all efforts to verify this exposure while the Veteran was stationed in Cuba and in Vieques had been correctly followed.  The Board finds that all reasonable assistance has been provided in an effort to demonstrate exposure to herbicides, but that such exposure has not been demonstrated.  

In a July 2014 letter, a letter from the National Archives indicated that a search was made of the Records of the US Marine Corps (Record Group 127) and located the
USMC Command Chronologies for the Veteran's former unit, HQ and Service Battalion 2nd Force Service Regiment, Camp Lejeune NC for 1973.  The two chronologies covering 1973 state that personnel from the unit were furnished to Camp Garcia, Vieques Puerto Rico and other locations.  There were no references to the use of herbicides or pesticides in the reports.  Further, the 1973 Command Chronologies for Camp Garcia, Vieques did not note any references of herbicide or pesticide use.  Copies of these records were submitted with the letter. 

The probative value of the Veteran's reports are outweighed by the service department evidence that herbicides were not used in the locations and times that the Veteran was in the areas in question, and on this basis, the Board finds that the Veteran did not have exposure to herbicides.

During a June 2015 VA diabetes examination, the examiner noted the Veteran has a current diagnosis of diabetes mellitus.  Further, the examiner noted the Veteran's hypertension was at least as likely as not permanently aggravated by his diabetes.  The examiner reviewed the claims file and noted the Veteran had no diabetes in October 1993 when a sma-7, which includes (blood glucose) was done and only showed elevated liver function tests.  The Veteran developed polyuria and polydipsia in the middle of 1996.  He did not report these symptoms to his physician.  Several months later in August 1996, he was admitted in a hyperosmolar state with blood sugar of 1023 and diagnosed with new onset diabetes.  

A June 2015 VA hypertension examination indicated the Veteran has had a diagnosis of hypertension since October 1993.  The examiner reviewed the claims file and noted the enlistment exam of October 1971 noted only childhood asthma as a condition.  Separation physical of November 1979 showed no complaints, blood pressure was 124/70, and weight was 182 lbs.  Private medical records dated in October 1993 indicate the Veteran was seen in the Emergency Room, and medications were started for high blood pressure.  Private medical records from the late 1990s showed poor control of blood pressure.  The Veteran's treatment was transferred to VA in October 2010, and at that time he was on five blood pressure medications.  

In a June 2015 VA opinion, the physician determined the Veteran's diabetes was less likely than not was incurred in or caused by service.  The examiner noted the STRs show Veteran was seen for a complaint of frequent urination in February 1972.  Urinalysis was recorded as done, however the results were not included in the provided records.  There was no further mention of urinary frequency in the STRs.  In April 1973, he was seen for groin pain, burning on urination and penile discharge.  Urinalysis at that time showed no glucose, but did show copious white blood cells, indicating infection.  Gram's stain showed intracellular gram positive cocci, definitively establishing gonorrhea as the etiology of the Veteran's symptoms.  While it is possible to have a modestly elevated blood sugar without sugar in the urine, the examiner noted there are no recorded complaints of urinary frequency or increased thirst at this time that might indicate diabetes.  The examiner reported that diabetes does not cause any of the Veteran's recorded symptoms of groin pain, pain on urination, and penile discharge.  At the Veteran's separation exam in November 1973, there were no complaints recorded.  A urinalysis showed no glucose.  While it is possible to have a modestly elevated blood sugar without sugar in the urine, there were no complaints of symptoms of diabetes which include urinary frequency with high volumes, increased thirst, and blurred vision.  Therefore, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was first manifested in service.

The examiner went on and stated that the use of Agent Orange did occur in Puerto Rico.  However according to the list of herbicide use and storage outside the US, the two sites of use in Puerto Rico were Loquillo and Las Marias.  Both of these locations are on the main island of Puerto Rico.  Camp Garcia, where the Veteran was stationed, is on the island of Vieques, separated by water from the main island.  There was no Agent Orange in environment at Camp Garcia from previous spraying, testing or storage.  Therefore, it is less likely than not that the Veteran's diabetes is the result of exposure to Agent Orange.  Further, the examiner stated that it its less likely than not that the Veteran's diabetes is the result of exposure to non-Agent Orange herbicides.  The examiner noted that the chronology of activities at Camp Garcia supplied in the claims file does not mention herbicide use.  The Veteran reported that he sprayed herbicides as a part of his duties at Camp Vieques for approximately eight months.  The examiner found the Veteran's report of herbicide use credible.  A Medline literature review was performed using the terms "herbicides", "dioxin" and "diabetes".  This yielded no results other than those specifically concerning Agent Orange.  The examiner also referred to the Environmental Protection Agency (EPA) Website which revealed no reports of a relationship between non-Agent Orange pesticides and diabetes mellitus.  In accounting for the demonstrated relationship with Agent Orange and the lack of demonstration of relationship with non-Agent Orange herbicides, several facts are relevant.  Many herbicides currently and historically in use contain dioxin as a result of their manufacture.  The concentrations of Agent Orange used were "20 to 55 times normal agricultural use for killing plants."  Hence the pattern of spraying reported by the Veteran was similar to that used in agricultural uses (as opposed to tactical use), for which, as above, no relationship has been found to diabetes.  Therefore, the examiner determined it its less likely than not that the Veteran's diabetes is the result of exposure to non-Agent Orange herbicides.  Further, the examiner recognized the Veteran's claim that local, non-military persons sprayed pesticides monthly, citing in particular the size of the local spiders as dictating need for this.  Studies suggest a link in insecticide applicators, not persons such as the Veteran, who were in an area where pesticides are reported to be sprayed.  Therefore, in light of lack of studies in the medical literature, it is not possible to determine whether the Veteran's diabetes mellitus is the result of his environmental exposure to documented one application of pesticides and approximately eight Veteran reported applications, without resorting to mere speculation.  Considering the examiner's discussion of the reason for the lack of ability to provide a non-speculative opinion, the Board finds that this opinion is adequate; the examiner essentially found that an opinion could not be provided on this particular question based on review of current medical science.

The examiner noted the remand also requested an opinion regarding toxic substances in service, in addition to herbicides and pesticides.  The additional exposure to toxins that the Veteran cited was the designation of Vieques as a Superfund site.  Relevant potions of the EPA Region 2 Vieques Draft Final Site Management Plan Fiscal Year 2014 were reviewed.  Camp Garcia is part of the Eastern Vieques site, comprised by 12 specific areas.  Of these, only the Camp Garcia landfill was not determined to require no action "to be protective of unrestricted human use and ecological exposure"  The need for remediation of the Camp Garcia landfill is on the basis of debris and possible munitions.  There is no mention of "toxic substances" in the report.  Additional opinion regarding the relationship between diabetes mellitus and possible toxic substances in the areas of the Vieques Superfund site that the Veteran may have been exposed to is not indicated due to the lack of toxic substances at those sites.  In addition to the above, the primary risk factor for adult onset diabetes mellitus is obesity.  The Veteran's recorded weight at his separation physical was 182 pounds.  His weight in October 1993 was recorded at 284 and in March 1997 was 254 pounds.  Due to the Veteran's development of the primary risk factor for diabetes after service, combined with the absence of exposure to Agent Orange, the lack of scientific evidence linking pesticides non-Agent Orange herbicides to the development of diabetes, and the absence of identified toxic substances at Camp Garcia on extensive EPA Superfund evaluation, it is less likely than not that the Veteran's diabetes mellitus is the result of his exposure to toxic substances in service, including, but not limited to, herbicides and pesticides.

The examiner also gave an etiology opinion for the Veteran's hypertension.  The examiner noted that given that hypertension preceded diabetes by three years, it is less likely than not that the Veteran's hypertension is proximately due to his diabetes.  However, the examiner also found it is at least as likely as not that the severity of the Veteran's hypertension was aggravated beyond its natural progression by diabetic nephropathy due to diabetes.

	C.  Analysis

Initially, the Board finds the evidence of record does not establish that the Veteran was exposed to herbicides.  The August 2008 statement from Compensation and Pension indicated that Camp Garcia and Vieques Island was not on the list of DoD test sites and there was no record of the use of tactical herbicides such as Agent Orange at either location.  Marine Corps command chronology for Camp Garcia was also negative for evidence of the use of such herbicides.  The August 2004 EPA article noted that Vieques may be contaminated with a variety of hazardous substances or chemicals but did not list Agent Orange or other herbicides as such substances.  Furthermore, the July 2014 letter from the National Archives also found the 1973 Command Chronologies for Camp Garcia, Vieques did not note any references of herbicide or pesticide sure.  As such, the Veteran is not presumed to have been exposed to herbicides during service, and, to the extent that he has a diagnosis of diabetes mellitus, a presumptive disorder, he is not entitled to presumptive service connection based on herbicide exposure.

The Board also finds direct service connection for diabetes mellitus and hypertension is not warranted.  The Veteran's December 1973 discharge examination was negative for any relevant abnormalities or for sugar in his urine.  The first clinical evidence of diabetes mellitus and hypertension was in an August 1996 private treatment note, more than 20 years after the Veteran's service; therefore, hypertension cannot be presumed to have been incurred in service.  The Veteran has not alleged a continuity of symptomatology nor does the clinical evidence suggest continuous symptoms.  

The June 2015 VA examinations and opinions are of significant probative value.  The reports were based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of frequent urination in service, but did not find the statement sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Veteran's current diabetes mellitus was not caused by or a result of any incident in military service, to include exposure to toxins other than Agent Orange.  The examiner's conclusions were fully explained and consistent with the evidence of record.  Furthermore, neither the Veteran nor his representative has submitted any evidence which contradicts the VA examiner's opinions.  As service connection for diabetes is denial, the claim for hypertension is denied as a matter of law on a secondary basis.  The Veteran has not detailed how hypotension is directly related to service and the evidence does not otherwise indicate a link between the Veteran's active service and the development of hypertension.  Instead, the contention and the evidence relates the aggravation of hypertension to the diabetes.

The Board has considered the Veteran's statements made in support of his claims, including his assertions that the symptoms of diabetes first manifested in service.  But, he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of diabetes and whether it was caused or aggravated by his service, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and these claims of entitlement to service connection for diabetes mellitus and hypertension resultantly must be denied.


III.  TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016).

The service member in this case had no service-connected disabilities.  Accordingly, there is no basis on which entitlement to TDIU could be considered on either a schedular or extraschedular basis, and the claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied. 

Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


